United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, FORESIGHT
CARRIER ANNEX, Grand Junction, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0608
Issued: August 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2018 appellant filed a timely appeal from a November 6, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision dated June 22, 2017, to the filing of this appeal, the Board
lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On June 27, 2014 appellant, then a 27-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, he sustained a right upper arm sprain when a
coworker grabbed and twisted his right arm, lifted him off the ground, and slammed him into a
cart. OWCP accepted the claim for resolved right shoulder strain and an adjustment disorder.
OWCP determined that a conflict in the medical opinion evidence arose between
Dr. Craig H. Stagg,3 an attending occupational medicine specialist, and Dr. James K. Weaver, a
Board-certified orthopedic surgeon and OWCP referral physician,4 regarding whether appellant
sustained an aggravation of a preexisting left shoulder and a cervical spine condition due to his
June 27, 2014 work injury. It referred him to Dr. Robert P. Hansen, a Board-certified orthopedic
surgeon, for an impartial medical examination. In a report dated January 27, 2015, Dr. Hansen
opined that appellant’s accepted employment injury did not aggravate a preexisting neck or left
shoulder condition.
By decision dated February 3, 2015, OWCP found that the medical evidence of record
established that appellant’s right shoulder sprain had resolved and that his left shoulder and neck
symptoms were unrelated to his work injury. It denied his claim for compensation for disability
beginning August 28, 2014.5
By decision dated February 1, 2016, an OWCP hearing representative affirmed the
February 3, 2015 decision. She found that there had been no conflict in medical opinion between
Dr. Weaver and Dr. Stagg at the time OWCP referred appellant to Dr. Hansen. The hearing
representative determined that Dr. Hansen’s opinion as a second opinion physician constituted the
weight of the medical evidence and established that appellant did not sustain a cervical or left
shoulder condition resulting in disability from work due to his employment injury.6

2

Docket No. 16-0718 (issued August 1, 2016).

3

Dr. Stagg advised, in August and October 2014 reports, that appellant’s work injury had aggravated a preexisting
left shoulder and cervical spine condition.
4

On November 19, 2014 Dr. Weaver opined that the June 27, 2014 assault aggravated appellant’s cervical disc
disease. He also diagnosed depression and a resolving right shoulder strain and advised that appellant was unable to
perform his usual work duties.
5

Appellant filed a claim for wage-loss compensation (Form CA-7) commencing August 9, 2014.

6

The hearing representative additionally noted that Dr. Bowen’s report was insufficient to establish a psychiatric
condition; however, on August 25, 2015 OWCP had referred appellant to Dr. George Kalousek, a Board-certified
psychiatrist, for a psychiatric evaluation. Based on Dr. Kalousek’s report OWCP expanded acceptance of his claim
to include an adjustment disorder.

2

Appellant appealed to the Board. By decision dated August 1, 2016, the Board set aside
the February 1, 2016 decision.7 The Board found that a conflict in the medical opinion evidence
existed between Dr. Stagg and Dr. Hansen regarding whether appellant sustained an aggravation
of a preexisting condition due to his June 27, 2014 work injury and, if so, whether it resulted in
disability from employment. The Board remanded the case for OWCP to refer him for an impartial
medical examination.
OWCP referred appellant to Dr. I. Stephen Davis, a Board-certified orthopedic surgeon,
for an impartial medical examination. In the accompanying statement of accepted facts (SOAF),
it indicated that the accepted condition was a resolved right shoulder strain and included a notation
that it had issued a weight of the evidence memorandum on February 2, 2015. OWCP requested
that Dr. Davis provide the diagnosed conditions due to the work injury and assess appellant’s
current disability from employment.
In a report dated October 10, 2016, Dr. Davis opined that appellant sustained a right
shoulder and elbow sprain due to the June 27, 2014 work injury, noting that cervical and left
shoulder symptoms had not been “documented at the time of the assault.” He indicated that
appellant initially complained of neck and left shoulder problems on July 25, 2014. Dr. Davis
found no permanent left shoulder or cervical spine injury due to the June 27, 2014 employment
injury. He subsequently advised that appellant’s left shoulder and cervical complaints were
“temporarily aggravated as a result of this alleged assault.”
By decision dated October 25, 2016, OWCP denied expansion of the claim to include
acceptance of left shoulder and cervical spine conditions.8
Appellant requested a telephone hearing before an OWCP hearing representative.
Following a preliminary review, in an April 27, 2017 decision, OWCP’s hearing representative
vacated the October 25, 2016 decision. She noted that OWCP did not specifically outline the
conflict to be resolved in its September 8, 2016 conflict statement or ask the referee physician to
address the relevant issue of whether appellant sustained a left shoulder or cervical spine injury
due to his work injury. The hearing representative also found that the SOAF did not include the
accepted condition of adjustment disorder, provide the physical requirements of his work duties,
or describe his work status. She noted that it also improperly referenced a weight of the evidence
memorandum. The hearing representative found that Dr. Davis incorrectly determined that
appellant initially complained of left shoulder problems to Dr. Stagg on July 25, 2014 instead of
the correct date of June 30, 2014. She additionally determined that the report of Dr. Davis was
inconsistent as he indicated both that appellant’s left shoulder and cervical complaints were
temporarily aggravated by the work incident and also that the conditions resulted from a prior
injury. The hearing representative remanded the case for OWCP to prepare a proper SOAF and
obtain clarification from Dr. Davis regarding whether he sustained any aggravation, temporary or

7

See supra note 2.

8
OWCP found, in its October 25, 2016 decision, that appellant had not established a work injury; however, as
subsequently noted by OWCP’s hearing representative, the issue was claim expansion.

3

permanent, of his left shoulder and cervical condition due to his work injury and, if so, whether it
resulted in disability from employment beginning August 9, 2014.
On May 2, 2017 OWCP requested that Dr. Davis provide a supplemental report regarding
whether appellant’s preexisting left shoulder and cervical spine conditions were aggravated by the
June 27, 2014 work injury and, if so, whether he was disabled from work due to the aggravation
as of August 9, 2014. It provided Dr. Davis with a May 2, 2017 SOAF that was identical with the
prior SOAF provided on September 8, 2016.
In a June 15, 2017 supplemental report, Dr. Davis noted that appellant complained of pain
in his right shoulder and elbow at the time of injury and “neck and left shoulder pain as documented
shortly thereafter.” He advised that there was no new evidence that altered his original opinion.
Dr. Davis opined that the objective evidence demonstrated no worsening of appellant’s preexisting
left shoulder and cervical condition due to the work injury and concluded, in agreement with
Dr. Hansen, that his left shoulder and cervical symptoms were unrelated to the June 27, 2014
employment injury.
By decision dated June 22, 2017, OWCP denied expansion of the acceptance of appellant’s
claim to include a cervical or left shoulder condition.9 It found that the reports from Dr. Davis
constituted the special weight of the evidence and established that appellant’s preexisting left
shoulder and cervical conditions were not caused or aggravated by his employment injury.
On August 15, 2017 appellant requested reconsideration. He asserted that the issue was
whether he sustained a temporary aggravation of a preexisting condition resulting from a 2006
motor vehicle accident rather than whether the accepted June 27, 2014 employment injury caused
his preexisting condition. Appellant challenged Dr. Davis’ reliance on Dr. Hansen’s report as he
was no longer a referral physician. He maintained that Dr. Davis’ October 10, 2016 report was
inconsistent and based on an inaccurate factual background. Appellant contended that OWCP
failed to comply with the instructions of OWCP’s hearing representative, noting that it provided
him with the same SOAF and almost the same questions as it did before his original report. He
also asserted that Dr. Davis indicated that there was no new information that would change his
opinion and thus provided no real clarification of his report or resolution of its inconsistencies.
Appellant questioned why OWCP failed to notify Dr. Davis that he had complained of neck and
shoulder symptoms when he sought treatment on June 30, 2014 and not on July 25, 2014 as
Dr. Davis found in his initial report.
By decision dated November 6, 2017, OWCP denied appellant’s request for
reconsideration of the merits of his claim under 5 U.S.C. § 8128(a). It found that he had not raised
a relevant legal argument or submitted new and relevant evidence sufficient to warrant reopening
his case for further merit review.
On appeal appellant enclosed a copy of his August 2017 request for reconsideration.

9
OWCP indicated that it was denying expansion of the acceptance of the claim to include a cervical disc and
resolving right rather than left shoulder strain; however, this appears to be a typographical error.

4

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.10
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.11
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.12 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.13 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.14
ANALYSIS
By decision dated June 22, 2017, OWCP denied expansion of the acceptance of appellant’s
claim to include an aggravation of a cervical disc or left shoulder strain. On August 15, 2017 it
received his request for reconsideration. Appellant’s request was timely filed as it was received
within one year of OWCP’s merit decision.15
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law or submit relevant and pertinent new evidence not previously considered. He did, however,
raise a new and relevant legal argument. The Board thus finds that OWCP improperly denied
appellant’s request for reconsideration of the merits of his claim.
On reconsideration appellant contended that the issue was whether he sustained a
temporary aggravation of a preexisting condition due to his work injury instead of the etiology of
the preexisting condition. OWCP, however, properly requested that Dr. Davis addressed whether
the June 27, 2014 employment injury aggravated his preexisting left shoulder and cervical spine
conditions.

10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010).

12

Id. at § 10.607(a).

13

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

14

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

15

See supra note 12.

5

Appellant further argued that Dr. Davis’ opinion was based on an inaccurate factual
background, noting in particular that OWCP failed to comply with the instructions of the hearing
representative to update the SOAF. OWCP’s hearing representative instructed OWCP to request
a supplemental report from Dr. Davis and provide him with a SOAF that included all accepted
conditions, described his work duties, excluded reference to a weight of the evidence
memorandum, and provided his work status. OWCP, however, did not update the SOAF prior to
requesting that Dr. Davis clarify his opinion.
As appellant has advanced a new and relevant legal argument not previously considered
by OWCP, he is entitled to a review of the merits of his claim under section 10.606(b)(3) of
OWCP’s regulations.16 The case will be remanded to OWCP to conduct an appropriate merit
review of the claim. Following this and such other development as deemed necessary, it shall
issue an appropriate merit decision on the claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim under 5 U.S.C. § 8128(a).

16

See L.K., Docket No. 15-0659 (issued September 15, 2016); T.L., Docket No. 16-0536 (issued July 6, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the November 6, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: August 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

